EXHIBIT EMPLOYMENT CONTRACT This Employment Contract (“Contract”) is entered into by and between Amarillo Biosciences, Inc., a Texas corporation (“Employer”) and Peter Mueller (“Employee”). Employer hereby employs Employee, and Employee accepts employment, on the following terms and conditions. ARTICLE I TERM OF EMPLOYMENT 1.0. By this Contract, Employer employs Employee, and Employee accepts employment with Employer starting April 15, 2008 to continue until this Contract shall have been terminated by either party by the serving of three months’ advance, written notice of such termination upon the other party. ARTICLE II COMPENSATION 2.0. As compensation for all services rendered under this Contract, Employee shall be paid by Employer a salary of TWO HUNDRED TEN THOUSAND DOLLARS ($210,000.00) per YEAR, payable at least monthly during the term of this Contract. The amount paid is to be prorated for any partial employment period.Furthermore, Employee recognizes that Employer has a cash shortage, and Employee will accept payment in Employer’s voting common stock, which stock shall not be registered, until such time that funds have been raised to pay Employee in cash.Employee recognizes that Employer may experience periodic cash shortages and agrees that he will take stock in lieu of cash in the future, if the payment of Employee by Employer in cash would cause Employer to default, or to be likely to default, on other obligations. ARTICLE III DUTIES OF EMPLOYEE AND JOB DESCRIPTION 3.0. Employee is employed as Chief Operating Officer of Employer, and shall work at the corporate offices in Amarillo, Texas or from his home.Employee shall perform the duties (below) of Chief Operating Officer; reporting to the President & CEO. 3.1. Summary of Duties and Responsibilities:The Chief Operating Officer and Director of Research and Development will focus on fund raising and develop, maintain and promote the vision of the company. The COO will direct the functions of research and development (R&D), sales and marketing, business development / licensing, global commercial development, production and administration. The COO will seek strategic alliances and business opportunities with other companies and organizations. The COO will lead the development of the strategic plan and establish objectives for all functions. The COO will interact with regulatory affairs to ensure processes remain in control and product quality is maintained.
